 Case: 4:20-cv-01247-MTS Doc. #: 15 Filed: 05/25/21 Page: 1 of 1 PageID #: 116



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

ASHLEY-RAQUEL WEST,                               )
                                                  )
            Plaintiff,                            )
                                                  )
      vs.                                         )          Case No. 4:20-cv-01247-MTS
                                                  )
KELSEY SHULTZ                                     )
                                                  )
            Defendant.                            )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Leave to file a first amended

complaint. Because Defendant has provided written consent for the amendment, the Court will

grant the Motion. See Fed. R. Civ. P. 15(a)(2). Plaintiff, however, must edit the proposed

amended complaint prior to filing it to include allegations establishing the Court’s subject matter

jurisdiction. See 28 U.S.C. § 1332; Reece v. Bank of N.Y. Mellon, 760 F.3d 771, 777–78 (8th

Cir. 2014); Villareal v. B&C Contracting Specialist Inc., No. 4:19-cv-2851-RLW, 2020 WL

2088341, at *3 (E.D. Mo. Apr. 30, 2020) (“To establish complete diversity of citizenship, a

complaint must include factual allegations of each party’s state of citizenship, including

allegations of any corporate party’s state of incorporation and principal place of business.”).

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave, Doc. [14], to file a first

amended complaint is GRANTED, provided Plaintiff includes allegations establishing the

Court’s jurisdiction. Plaintiff shall file any amended complaint within fourteen (14) days.

       Dated this 25th day of May, 2021.



                                              MATTHEW T. SCHELP
                                              UNITED STATES DISTRICT JUDGE
